Case: 14-20181      Document: 00512864572         Page: 1    Date Filed: 12/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20181
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 10, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MIGUEL ROCHA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:98-CR-412-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Miguel Rocha, federal prisoner # 83176-079, was convicted in 1999 of
bank robbery and of using and carrying a firearm during and in connection
with a crime of violence. Rocha has appealed the district court’s order denying
his motion under 18 U.S.C. § 3582(c)(2) seeking a reduction in his sentence in
light of Amendment 599 to the Sentencing Guidelines and the Supreme Court’s
opinion in Freeman v. United States, 131 S. Ct. 2685 (2011).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20181    Document: 00512864572     Page: 2   Date Filed: 12/10/2014


                                 No. 14-20181

      The record reflects that Rocha was sentenced to a particular sentence
under the terms of his plea agreement. See Freeman, 131 S. Ct. at 2695-99
(Sotomayor, J., concurring). Accordingly, he cannot show that the district court
abused its discretion in determining that he is ineligible for a reduction in his
sentence under Amendment 599. See id.; United States v. Evans, 587 F.3d 667,
672 (5th Cir. 2009) (standard of review).
      The Government’s motion for summary affirmance is GRANTED and its
alternative motion for an extension of time within which to file a brief is
DENIED AS UNNECESSARY. The district court’s order is AFFIRMED.




                                       2